PER CURIAM.
The trial court found that the “income test” in section 196.1975(4), Florida Statutes (1985), was constitutional. In our view, however, the court erred by failing to apply the Supreme Court’s decision in Presbyterian Homes v. Wood, 297 So.2d 556 (Fla.1974), which held that an almost identical provision failed to pass constitutional muster. Although the Legislature amend*552ed the statute subsequent to the decision in Presbyterian Homes, we do not believe that the amendment cured the deficiencies cited by the Supreme Court. Accordingly, we reverse. At the same time, pursuant to Article V, Section 3(b)(4), Florida Constitution, see also Rule 9.030(a)(2)(A)(v), Fla.R. App.P, we certify the following question to be of great public importance:
Does the Court’s ruling in Presbyterian Homes v. Wood, 297 So.2d 556 (Fla.1974), continue to have vitality and, if so, does the “income test” in section 196.1975(4), Florida Statutes (1985), pass constitutional muster?
GLICKSTEIN and HURLEY, JJ., and GODERICH, MARIO P., Associate Judge, concur.